SCHEDULE I EXECUTIVE OFFICERS AND DIRECTORS OF REPORTING PERSONS The following sets forth the name and present principal occupation of each executive officer and director of Bank of America Corporation.The business address of each of the executive officers and directors of Bank of America Corporation is Bank of America Corporate Center, 100 North Tryon Street, Charlotte, North Carolina 28255. Name Position with Bank of America Corporation Principal Occupation Brian T. Moynihan Chairman of the Board, Chief Executive Officer, President and Director Chairman of the Board, Chief Executive Officer and President of Bank of America Corporation Dean C. Athanasia President,Preferred and Small Business Banking and Co-Head Consumer Banking President, Preferred and Small Business Banking, Co-Head Consumer Banking of Bank of America Corporation David C. Darnell Vice Chairman, Global Wealth & Investment Management Vice Chairman, Global Wealth & Investment Management of Bank of America Corporation Geoffrey Greener Chief Risk Officer Chief Risk Officer of Bank of America Corporation Terrence P. Laughlin President, Strategic Initiatives President, Strategic Initiatives of Bank of America Corporation Gary G. Lynch Global General Counsel Global General Counsel of Bank of America Corporation Thomas K. Montag Chief Operating Officer Chief Operating Officer of Bank of America Corporation Thong M. Nguyen President, Retail Banking and Co-Head, Consumer Banking President, Retail Banking and Co-Head Consumer Banking of Bank of America Corporation Bruce R. Thompson Chief Financial Officer Chief Financial Officer of Bank of America Corporation Sharon L. Allen Director Former Chairman of Deloitte LLP Susan S. Bies Director Former Member, Board of Governors of the Federal Reserve System Jack O. Bovender, Jr. Lead Independent Director Former Chairman and Chief Executive Officer of HCA Inc. Frank P. Bramble, Sr. Director Former Executive Officer, MBNA Corporation Pierre de Weck1 Director Former Chairman and Global Head of Private Wealth Management, Deutsche Bank AG Arnold W. Donald Director President and Chief Executive Officer, Carnival Corporation & plc Charles K. Gifford Director Former Chairman of Bank of America Corporation Charles O. Holliday, Jr. Director Former Chairman of the Board of Bank of America Corporation Linda P. Hudson Director Chairman and CEO of The Cardea Group and Former President and Chief Executive Officer of BAE Systems, Inc. Monica C. Lozano Director Chair of the Board, US Hispanic Media Inc. Thomas J. May Director Chairman, President and Chief Executive Officer of Northeast Utilities Lionel L. Nowell, III Director Former Senior Vice President and Treasurer,PepsiCo Inc. Clayton S. Rose Director Professor of Management Practice, Harvard Business School R. David Yost Director Former Chief Executive Officer of AmerisourceBergen Corp. 1 Mr. de Weck is a citizen of Switzerland. Exhibit D-1 The following sets forth the name and present principal occupation of each executive officer and director of Banc of America Preferred Funding Corporation.The business address of each of the executive officers and directors of Banc of America Preferred Funding Corporation is 214 North Tryon Street, Charlotte, North Carolina 28255. Name Position with Banc of America Preferred Funding Corporation Principal Occupation John J. Lawlor Director and President Managing Director, Municipal Markets and Public Sector Banking Executive of Merrill Lynch, Pierce, Fenner & Smith, Incorporated and Bank of America, N.A. Margaret Scopelianos Director and Managing Director Managing Director, Public Sector Banking Executive of Bank of America, National Association Edward J. Sisk Director and Managing Director Managing Director, Public Finance Executive of Merrill Lynch, Pierce, Fenner & Smith Incorporated and Bank of America, N.A. Edward H. Curland Director and Managing Director Managing Director, Municipal Markets Executive for Trading ofMerrill Lynch, Pierce, Fenner & Smith Incorporated and Bank of America, N.A. David A. Stephens Director and Managing Director Managing Director, Executive for Public Finance and Public Sector Credit Products of Merrill Lynch, Pierce, Fenner & Smith Incorporated and Bank of America, N.A. James E. Nacos Managing Director Managing Director, Municipal Markets Senior Trader of Merrill Lynch, Pierce, Fenner & Smith Incorporated and Bank of America, N.A. Mona Payton Managing Director Managing Director, Municipal Markets Executive for Short-Term Trading of Merrill Lynch, Pierce, Fenner & Smith Incorporated and Bank of America, N.A. John B. Sprung Director Corporate Director
